Order entered October 30, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00763-CV

                           RAKIYA ENGO DIALLO, Appellant

                                              V.

CITY OF GARLAND AND GARLAND INDEPENDANT SCHOOL DISTRICT, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. TX-16-01766

                                          ORDER
       On October 4, 2017, we ordered the appeal submitted without the reporter’s record as

appellant had failed to comply with our directive to provide written verification she had

requested the record and paid the fee or was entitled to proceed without payment of costs. See

TEX. R. APP. P. 37.3(c). Before the Court now is a copy of appellant’s October 24, 2017 written

request to the reporter for the record. We construe the filing of the copy of the request as a

motion to vacate our October 4th order. We GRANT the motion. We VACATE the October 4th

order and ORDER appellant to file, no later than November 6, 2017, written verification she has

paid the reporter’s fee or is entitled to proceed without payment. We caution appellant that

failure to timely comply may result in the appeal again being submitted without the reporter’s

record. See id.
       We DIRECT the Clerk of the Court to send a copy of this order to the parties and court

reporters Sheretta L. Martin and Heidi J. Darst.



                                                   /s/   CRAIG STODDART
                                                         JUSTICE